Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Allowable Subject Matter
Claims 1, 3-23, 25 and 26 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 12.
Claim 1 includes the limitations of cancelled claim 2 directed to detecting the interferometry output to produce interferometry data, wherein detecting the interferometry output includes producing a plurality of A-scans of the workpiece; and determining, using a monitoring system, an imaging signal density from the interferometry data, wherein determining an imaging signal density includes determining whether each A-scan contains a measurement point above a signal intensity threshold and calculating a percentage of A-scans satisfying this condition within a bin of A-scans.
Claim 17 recites a method comprising: producing a plurality of A-scans of a workpiece using inline coherent imaging (ICI), wherein the A-scans are spaced by distance or time; and determining, using a monitoring system, an ICI signal density by determining whether each A-scan contains a measurement point above a signal intensity threshold and calculating a percentage of A-scans satisfying this condition within a bin of A-scans.
Claim 23 includes the limitations of claim 24 directed to wherein the monitoring system is programmed to receive A-scan data representing the plurality of A-scans of the workpiece using the ICI system and to determine the ICI imaging signal density by determining whether each of the A-scans contains a measurement point above a threshold and calculating a percentage of A-scans satisfying this condition within a bin of A-scans which closest cited prior art of Webster (US 2012/0138586), Sugino (US 2018/0264600) or Strebel (US 2019/0143458) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/21/2022